 51()DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Telephone Company of Florida and Interna-tional Brotherhood of Electrical Workers, LocalUnion No. 199. Case 12-CA-8558-2August 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS ANI) PENELLOOn April 30, 1980, Administrative Law JudgeThomas D. Johnston issued the attached Decisionin this proceeding. Thereafter, the Charging Partyfiled exceptions and a supporting brief, and Re-spondent filed a brief in answer to the ChargingParty's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.i In agreeing with the Administrative Law Judge's conclusion that Re-spondent did not violate the Act. Chairman Fanning and Member Pen-lilo do not rely on Baron Rouge Water Works Company, 246 NLRB No161 (1979), in which they dissented.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge:This case was heard at Ft. Myers, Florida on December17 and 18, 1979,' pursuant to a charge filed on March 26by International Brotherhood of Electrical Workers,Local Union No. 199 (herein referred to as the Union),and a complaint issued on July 30.The complaint, which was amended at the hearing, al-leges United Telephone Company of Florida (herein re-ferred to as the Respondent), violated Section 8(a)(l) ofthe National Labor Relations Act, as amended (hereinreferred to as the Act), by interfering with, restraining,and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act by insisting that em-ployee Willene Dudley not leave an interview whichDudley reasonably believed would result in disciplinaryaction toward her after she had refused to further par-' All dates referred to are in 1979 unless otherwise stated.251 NLRB No. 101ticipate in the interview without union representationand by suspending Dudley for three days because sheleft said interview.The Respondent, in its answer dated August 6, denieshaving violated the Act as alleged.The issues involved are whether the Respondent vio-lated Section 8(a)(l) of the Act by unlawfully insistingthat Dudley remain at an interview and suspending herfor leaving the interview which she reasonably believedwould result in disciplinary action against her after shehad refused to further participate without union repre-sentation.Upon the entire record in this case and from my obser-vations of the witnesses and after due consideration ofthe briefs filed by the General Counsel and the Respond-ent,2I hereby make the following:3FINDINGS O: FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a Florida corporation with its princi-pal office and place of business located at Ft. Myers,Florida, is engaged in the business of providing tele-phone service within a 13-county area of the State ofFlorida. During the 12-month period preceding July 30,a representative period, the Respondent in the course ofits operations received gross revenues in excess of$250,000 and it purchased and received goods, supplies,and materials valued in excess of $50,000, which wereshipped to it directly from points located outside theState of Florida.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOI.VEDInternational Brotherhood of Electrical Workers,Local Union No. 199, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent operates a telephone service facilitylocated at Ft. Myers, Florida. Included among its super-visory personnel are Toll Center Operations SupervisorGloria Bircher, Group Chief Operator Elizabeth McCar-thy,4Division Personnel Manager Gregory Ezell, GroupChief Operator Sara Wester, and Dorothy Gibson, whois the chief operator of directory assistance.It employs approximately 1,600 employees, includingtoll operators, who are in a bargaining unit representedby the Union.The Union's office is located across the street from theRespondent's Ft. Myers facility where there are approxi-mately five or six union stewards employed. GeraldDeWolf is the business manager.The Charging Party did not submit a brief.:1 Unless otherwise indicated the findings are based upon the pleadings,admissions, stipulations. and undisputed evidence contained in the record,which I credit.4 These two individuals are supervisors under the Act. UNITED TELEPHONE CO OF FLORIDA511According to Personnel Manager Ezell, OperationsSupervisor Bircher, Chief Operator Gibson, and GroupChief Operators McCarthy and Wester, the practice hasbeen that, whenever an employee wants a union repre-sentative to be present, the employee asks the supervisorwho will then obtain a union representative for the em-ployee. 5Based upon the undisputed testimony of these individ-uals I find this to be the practice for requesting unionrepresentation.Once-a-month observations are conducted on each op-erator by a group chief operator. The purpose of the ob-servation is to determine the type service being given tocustomers by that operator and whether the operator isfollowing the correct procedures and for training pur-poses. These observations are conducted by the chiefgroup operator viewing the work of the operator from aremote location on the same type of screen used by theoperator for a period of 39 minutes. The group chief op-erator is able to hear and observe what the operator,who is not aware at the time that he or she is being ob-served, is doing and writes down each call the operatormakes and notes any failures on the calls and any train-ing the operator needs to improve performance.Upon completing the observation, the group chief op-erator enters the results on the operator's work trendrecord which is an itemized sheet of the operator's workperformance that is used for the operator's apprisals.The group chief operator then has the operator takenoff the position on which the operator is working,brought to the training table or office and informs theoperator about the things observed during the observa-tion and the operator's performance. If any failures or ir-regularities on the part of the operator were observed,the operator is then informed of the correct procedureswhich should have been followed and, to insure that theoperator then understands, the operator might be askedhow to handle such a call.Nothing said during this discussion is entered on theoperator's work trend record and no discipline is intend-ed to result from this discussion about the observation.If the quality of an operator's work is unsatisfactoryon the observation, the group chief operator will informthe operator during this interview that a followup obser-vation will be conducted. This followup observation isthen conducted within the same month and normally inthe same manner as the observation.6The purpose of thefollowup observation is to determine whether the opera-tor is utilizing the correct procedures on which addition-al training had been given as a result of the initial obser-vation.The results of the followup observation are not re-corded on the operator's work trend record.After completing the followup observation, the groupchief operator then discusses with the operator what wasobserved. Nothing said in this discussion is entered onI The parties stipulated that Group Chief Operators Mary Butler,Dorothy Mazyck, Ernestine Brown, Siggy Odle, and Violet McConnellwould also testify to this being the practice.6 On occasion the group chief operator might sit in a position besidethe operator during the followup observation rather than at a remote lo-cation.the operator's work trend record and neither the follow-up observation nor the discussions about it are used fordisciplinary purposes.These findings regarding observations and followupobservations and discussions about them are based uponthe undisputed testimonies of Operations SupervisorHircher, Personnel Manager Ezell, and Group Chief Op-erators McCarthy and Wester which I credit.While no disciplinary actions are intended as a resultof the observations, followup observations, or discussionsabout them themselves, Hircher, McCarthy, Ezell, andWester all acknowledged that any time an employeecommits a serious error whether it occurs during one ofthese occasions or on any other occasion an employeecan be sent home.Wester, Hircher, and McCarthy all denied any opera-tors had ever requested union representation during thediscussions of observations or followup observations.D. Events Preceding and Willene Dudley's SuspensionWillene Dudley, the alleged discriminatee, has beenemployed by the Respondent as a toll operator for ap-proximately 10 years. Her duties include placing long-distance and local telephone calls for customers and shepresently works under the supervision of Group ChiefOperator McCarthy. Dudley is a member of the Unionand is employed in the bargaining unit.About February 5 or 6, Group Chief Operator McCar-thy conducted a regular monthly observation of Dudley.Operations Supervisor Hircher, who was observing Mc-Carthy at the time, was also present. Both McCarthy andBircher stated that during the observation Dudley com-mitted about 17 errors and 5 or 6 irregularities. An error,as described by McCarthy, is more serious and can effectthe billing of a customer's call whereas an irregularity in-volves such conduct as failinq to acknowledge commoncourtesy to a customer.Following this observation, Dudley was called into theoffice that same day, at which time McCarthy discussedthe observation with her. Bircher, who stated she waspresent to observe how McCarthy conducted the discus-sion, was also present.During the discussion, McCarthy pointed out theerrors and irregularities to Dudley which she had ob-served during the observation. Dudley testified she in-formed them she did not believe she had made that manyerrors because she had never had that many errorsbefore7and tried to explain some of them were misun-derstandings because she was sure of the work she haddone that day. Dudley also stated Bircher told her thatshe could not tolerate that type of work and Dudleywould have to improve. She also stated that at the endof the discussion McCarthy asked Bircher whether sheshould record this on the record as counseling where-upon Bircher replied, "Yes."87 According to Dudley, prior to this occasion four or five errors orirregularities were the most she had ever received during an observationI Bircher denied such a request was made to her but stated that Mc-Carthy labeled it as counseling which meant to let her know improve-ment was needed 512DECISIONS OF NAlIONALI. LABOR RELATIONS BOARDMcCarthy testified she told Dudley her work was gen-erally unsatisfactory.Bircher also testified that while they were discussingthe observation Dudley called McCarthy a liar sayingshe did not do any of that stuff, whereupon Bircherstated she told Dudley she had observed the same thingMcCarthy had on the observation and that McCarthywas not lying. Bircher further stated that McCarthy toldDudley she would do a followup observation. Accordingto Bircher they did not ask Dudley whether she did anyof the things they had observed but only informed herabout what they had observed.On Februrary 21, McCarthy conducted a followup ob-servation on Dudley. She explained it was conducted be-cause of the errors and irregularities Dudley made on themonthly observation. After this followup observation,Dudley was called into the office that same day at whichtime it was discussed with her by McCarthy. Dudley tes-tified that McCarthy informed her that the followup ob-servation was not much better than the other observa-tion, whereupon she became upset because she did notfeel she had committed the errors and irregularities onthe first observation and told McCarthy it could not betrue. Upon discussing it, she stated she disagreed withthe findings McCarthy said she had committed on thefollowup observation. According to her, both she andMcCarthy had become loud whereupon Bircher came inat which time she told Bircher what McCarthy had saidand stated she did not believe it because she did not be-lieve some of the things they said about the first one.Dudley then said that if McCarthy said she did all thosethings, she was telling a lie whereupon Bircher repliedshe had sat in on the first one and asked whether she wascallinq her a liar too. Dudley stated she informedBircher that if she was not telling the truth it was noth-ing but a lie. Dudley testified that at this point shebecame hysterical and jumped up and said, "Well, I'mgoing to the union." When Bircher responded by tellingher no, that she was not going anywhere, she repeatedher statement about going over to the Union and thensaid she was going to call the union manager. AfterBircher again said something about she could not do, orto sit down, Dudley left the office, went to the facility'slounge, and made a telephone call to the Union's Busi-ness Manager DeWolf.Subsequently, upon being asked by the General Coun-sel why she told them she wanted to go to the Union,Dudley for the first time stated she also told them shedid not have any alternative except to try to get helpand the Union was the only way she knew how.According to Dudley her reasons for telling them shewanted to go to the Union were because she had notcommitted that many errors on one observation, the fol-lowup observation was done and she denied she had everhad a followup observation previously, this was the firsttime something like this had ever happened to her, andbecause she had told them it was a lie about her workand they appeared upset and did not seem to like it.McCarthy's version was that she informed Dudley shehad just done a followup observation on her and it wasnot good but not nearly as bad as the one she had doneearlier. Dudley responded by talking in a loud voicesaying she had no right to do a followup observation onher and that she already had her monthly observation.About this time McCarthy heard Bircher, who was out-side the room, tell another group chief operator to shutthe door because it was disturbing the toll room, where-upon she asked Bircher to sit in on the discussion, whichBircher did. While then going over the observation andinforming Dudley about the mistakes she had made,Dudley denied in a loud voice she had made those mis-takes, accused her of lying, and said she did not have tolisten to her saying that about her. Bircher, referring tothe first observation, said she had heard the same thingsand asked Dudley whether she was calling her a liar too.Dudley said she did not have to listen to this, that theywere always telling lies about her, that she was goingacross the street, and then said she was going to theUnion. McCarthy stated several times she and Bircherasked Dudley to lower her voice so they could finishdiscussing the observation with her but Dudley refused.Bircher, who corroborated McCarthy's testimony, fur-ther stated that after Dudley said she was going to theUnion she informed Dudley to go on her own time andasked her to sit down and let McCarthy finish coveringthe observation. When Dudley stated she did not careand was going across the street, Bircher informedDudley she was being insubordinate and told her that ifshe left the office just to go home she would contact herwhen Dudley could come back. Dudley then left theoffice.Both McCarthy and Bircher denied they understoodDudley requested union representation during this dis-cussion of the followup observation.To the extent the testimony of Dudley and that of Mc-Carthy and Bircher differs, concerning the discussionsabout the observations conducted about February 5 or 6and on February 21, I credit the testimony of McCarthyand Bircher rather than that of Dudley. Besides my ob-servations of the witnesses in discrediting Dudley, hertestimony was both vague and contradictory and sheprofessed an inability to recall matters reasonably withinher own knowledge.McCarthy's undisputed testimony, which I credit, es-tablishes she had previously conducted observations ofDudley, who had not requested union representationduring the discussions of those observations. Bircher alsocredibly testified without denial that on one occasion in1971, at a disciplinary interview, Dudley had requested ofher and was furnished with a union steward and that onother occasions when she had planned to disciplineDudley and offered to have a union steward present,Dudley had refused.While Dudley denied she had ever had a followup ob-servation conducted before, Respondent's records andthe testimony of McCarthy, which I credit, establish thatfollowup observations were conducted and discussedwith Dudley on May 31, 1977, by McCarthy, and onNovember 19, 1976, by Group Chief Operator ClaraFord.Respondent's records further reflect during the periodfrom August 4, 1970, through June 13, 1978, there were23 corrective disciplinary actions taken against Dudley UNITED TEL.EPtONE CO. OF FL.ORIDA51during which job stewards were either present or notpresent and on some of these occasions job stewardswere not requested or not wanted by Dudley.After Dudley talked to Business Manager DeWolf onthe telephone on February 21,9 she returned and talkedto Operations Supervisor Bircher, who had reported theincident to Personnel Manager Ezell"' about returningto work. Bircher, who denied being aware at the time ofEzell's conversation with DeWolf, refused to allowDudley to return to work and stated she remindedDudley she had told her that if she left the office shewould contact her when she could go back to work.Bircher further stated she told Dudley she could not goto work in her condition which she described as beingloud and very nervous.However, later that day a meeting to discuss the inci-dent was arranged by Bircher at the direction of Ezell.The meeting was attended by Dudley, Union StewardVirginia Watkins, Group Chief Operator Wester, andOperations Supervisor Bircher. During this meeting bothBircher and Dudley related their versions about whathad occurred at the discussion of the followup observa-tion. According to Bircher, whose testimony was cor-roborated by Wester and undenied by Dudley, UnionSteward Watkins informed Dudley that her leaving theoffice after being told not to was insubordination andthere was nothing she could do to help her. Wester alsodenied Dudley mentioned she had been requesting unionrepresentation.Following this meeting, Bircher discussed the matterwith Ezell whereupon they both testified they agreed,after reviewinq Dudley's record, to give Dudley a 3-daysuspension. The suspension notice, dated February 21, re-flects Dudley was suspended for 3 days for insubordina-tion by refusing a direct command.C. Analysis and ConclusionsThe General Counsel contends, while the Respondentdenies, that the Respondent violated Section 8(a)(1) ofthe Act by unlawfully insisting that Dudley remain at aninterview and suspending her for leaving the interviewwhich she reasonably believed would result in disciplin-ary action against her after she had refused to furtherparticipate without union representation.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct.Under Section 7 of the Act" an employee has theright to have union representation at an investigatory in-terview which the employee reasonably believes mightresult in disciplinary action. .L.R.B. v. J. Weingarten,Inc., 420 U.S. 251 (1975). The protection accorded em-ployees covers both "investigatory" and "disciplinary"interviews except for those interviews conducted for the' Dudley did not lavec Respondents preminses" Personnel NManager Eell conttacted Businces, Manager DeXWolfabout Dudley leasing the lob and I)e\A'olf informed him he had lalked Io)Dudley on the telephone and old her to relurn ito work, Sec 7 of the Act gu arantees to emploccs Ihce right io "engage inconcerted acti ities foir Ihe purpose of cllle iie bargainlig or thermutual aid or proctillon "exclusive purpose of notifying an employee of previouslydetermined disciplinary action. Baton Rouqe Water WorksCompany. 246 NLRB No. 161 (1979). The test for deter-mining whether an employee reasonably believes the in-terview might result in disciplinary action is measured byobjective standards under all the circumstances of thecase rather than by an employee's subjective motivations..V.L.R.B. v. J. Weingarten. Inc., supra, at 257, fn. 5. Fur-ther, to invoke this protection the employee must requestunion representation.The findings supra, establish that followup observa-tions of operators by chief group operators and the dis-cussions pertaining to these observations with the opera-tors, as was the type involved in the instant case, are nei-ther for investigatory nor disciplinary purposes butsolely for the purpose of observing the operator and theninforming the operator whether that operator is utilizingthe correct procedures on which additional training hasbeen given to the operator to correct errors or irregulari-ties observed on the initial observation. Neither the re-sults of the followup observations nor the discussionsconcerning them are entered on the operator's worktrend record which is used for employee appraisals.Dudley was no stranger to disciplinary actions and herright to have union representation, having been involvedin numerous disciplinary actions throughout her employ-ment with the Respondent on which occasions she waseither represented or not represented by the Union ac-cording to her desires.Contrary to her denials, Dudley had also been subject-ed to followup observations and discussions about thempreviously and would have heen aware of the nondisci-plinary nature of such followup discussions. Moreover,her failure to request union representation at the outsetof the discussion of the followup observation is furtherindicative of her lack of belief that such interview couldresult in disciplinary action. The fact that during the fol-lowup discussion, in disputing the reported observationsof Group Operator McCarthy, she accused McCarthy,Operations Supervisor Bircher, or both of lying aboutwhat they had observed on the observations sould notdetract from the nature of the discussion itself since nei-ther McCarthy nor Bircher responded by indicating oth-erwise and merely expressed their desires to continue thediscussion about the followup observation. Under thesecircumstances, I am persuaded and find that Dudley hadno reasonable grounds, based upon objective consider-ations, for believing such discussion might result in disci-plinary action.Further, the findings establish that at no time didDudley ever expressly request to have union representa-tion at this discussion. The fact that just before walkingout of the discussion she mentioned that she was goingover to the Union could not arguably be equated to orconstrued as a request to have union representation pres-ent at the discussion. Rather, it appears more logical thatshe was expressing her intention to go to the Union andcomplain about what she may have perceived to be dis-crimination against her, which is an entirely differentmatter and unrelated to the issue involved here. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDTherefore I find the discussion of the followup obser-vation was not investigatory and could not lead to disci-plinary action; Dudley had no reasonable grounds for be-lieving the discussion might result in such action; andDudley also failed to request union representation, all ofwhich are essential elements in finding the violation al-leged here.Insofar as Dudley's 3-day suspension is concerned, theevidence establishes it resulted from her insubordinationin walking out of the discussion contrary to her instruc-tions by Operations Supervisor Bircher to remain andcomplete the discussion and it was issued only after itwas first discussed with Dudley in the presence of andwith her union representative.Based upon the foregoing reasons, I am persuaded andfind that the Respondent did not violate Section 8(a)(l)of the Act, as alleged, by unlawfully insisting thatDudley remain in an interview and suspending her forleaving that interview.CONCLUSIONS OF LAWI. United Telephone Company of Florida is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. International Brotherhood of Electrical Workers,Local Union No. 199, is a labor organization within themeaning of Secticn 2(5) of the Act.3. The Respondent did not violate Section 8(a)(1) ofthe Act as alleged in the amended complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 12It is hereby ordered that the amended complaint be,and it hereby is, dismissed in its entirety.12 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order and all objections theretoshall be deemed waived for all purposes.